--------------------------------------------------------------------------------

Exhibit 10.1
 
SECOND AMENDMENT OF
INVESTMENT AGREEMENTS
 
This Second Amendment of Investment Agreements (this "Amendment") is entered
into and made effective as of June 30, 2015 (the "Effective Date"), by and among
RiceBran Technologies (formerly known as NutraCea), a California corporation
("RBT"), and AF Bran Holdings-NL LLC ("AFBH-NL") and AF Bran Holdings LLC
("AFBH"), in each case, a Delaware limited liability company (AFBH-NL and AFBH
being referred to collectively as "AF" or "AF") and Nutra SA, LLC, a Delaware
limited liability company (the "Company") and Industria Riograndese de Oleos
Vegetais Ltda, a limited liability company organized under the laws of the
Federative Republic of Brazil ("Irgovel"). The Company, Irgovel, RBT and AF are
sometimes referred herein collectively as the "Parties."
 
WHEREAS, certain of the Parties entered into a Contribution and Subscription
Agreement (the "Contribution Agreement") dated as of December 24, 2012 (as
amended on January 29, 2013), a Membership Interest Purchase Agreement dated as
of December 29, 2010 (as amended on January 18, 2011), a Second Amended and
Restated Limited Liability Company Agreement for Nutra SA, LLC dated as of
December 24, 2012 (the "LLC Agreement"), an Investor Rights Agreement dated as
of January 18, 2011 ("Investor Rights Agreement"), a Waiver of Investor Rights
Agreement dated as of December 6, 2013 (the "IRA Waiver"), and an Amendment of
Investment Agreements dated as of October 31, 2013 ("First Amendment" and
collectively, the "Original Agreements");
 
WHEREAS, in December of 2013, RBT contributed to the Company $3,000,000 as
required pursuant to Section 2(e) of the Contribution Agreement, as such Section
was amended and restated pursuant to the First Amendment, and has continued to
make additional Capital Contributions required by the Company for the operations
of Irgovel, the Company's wholly-owned subsidiary;
 
WHEREAS, from the date of the formation of the Company through April 30, 2015,
RBT has contributed a total of $28,405,000 to the Company and AF has contributed
a total of $14,445,000 to the Company;
 
WHEREAS, during May 2015, in order to assist with regard to cash flow
requirements of the Company and Irgovel, RBT prepaid Irgovel $550,000 for
certain product purchases ("Prepayment"), and in exchange for the Prepayment,
RBT was entitled to receive such product purchases valued at the amount of the
Prepayment at a later date (the "Product Purchase Rights");
 
WHEREAS, on or about June 3, 2015, RBT, with the consent of AF, provided an
additional Capital Contribution of $1,500,000 to the Company to fund certain
Irgovel cash flow requirements ("Additional Capital Contribution");
 
WHEREAS, the Company and RBT desire for RBT to contribute the Product Purchase
Rights to the Company as a $550,000 Capital Contribution by RBT; and have agreed
that the Company will contribute the Product Purchase Rights as a Capital
Contribution to Irgovel;
 

--------------------------------------------------------------------------------

WHEREAS, the Additional Capital Contribution of $1,500,000 and the contribution
of the Product Purchase Rights valued at $550,000 increase RBT's total Capital
Contributions to the Company as of the Effective Date to $30,455,000; and
 
WHEREAS, the Parties desire to amend and revise certain terms of the LLC
Agreement, the IRA Waiver and the Investor Rights Agreement as set forth below.
Capitalized terms used in this Amendment which are not defined herein shall have
the meanings ascribed to them in the LLC Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:
 
1.                   Contribution of Product Purchase Rights.
 
a.         RBT hereby contributes the Product Purchase Rights to the Company as
a Capital Contribution. RBT, AF and the Company each agree that such
contribution shall comprise a $550,000 additional Capital Contribution by RBT to
the Company as of the Effective Date.
 
b.        Immediately upon receipt of the Product Purchase Rights, the Company
hereby contributes the Product Purchase Rights to Irgovel as a capital
contribution to Irgovel. RBT, AF, the Company and Irgovel each agree that such
contribution shall comprise a $550,000 additional capital contribution by the
Company to Irgovel as of the Effective Date.
 
2.                   Contribution of Additional Funds. The Parties acknowledge
and agree that, in addition to the Additional Capital Contribution of $1,500,000
and the contribution of the Product Purchase Rights valued at $550,000, RBT, in
its discretion, may contribute an additional $1,000,000 on the same terms and
conditions as the Additional Capital Contribution at any time on or before May
31, 2016.
 
3.                   Amendment of LLC Agreement. The LLC Agreement is amended as
follows:
 
(a)                 Deletion of AF Yield Payments. Section 7.1 of the LLC
Agreement is hereby deleted in its entirety effective as of January 1, 2014. The
Company shall have no obligation to pay any AF Yield Payments to AF, whether for
past or future accruals. Subsection (y) of Section 6.2.7 and subsection (y) of
Section 6.14 and all references to either of such subsections are hereby deleted
in their entirety.
 
(b)                 Distribution of Qualifying Securities. New Section 7.1 of
the LLC Agreement is added as follows:
 

--------------------------------------------------------------------------------

"7.1 Issuance of Qualifying Listed Securities. If RBT engages in a merger,
reorganization, share transfer or other business combination with another
company of similar or greater size whose primary business operations are in the
rice industry on or prior to May 31, 2016 ("Strategic Transaction"), before any
further Distributions to AF occur pursuant to Section 7.2, RBT shall have the
right, but no obligation, concurrently with or within 30 days following the
consummation of the Strategic Transaction, to cause the Company to redeem in
full AF's Membership Interest as follows: (x) RBT will contribute to the Company
the number of Qualifying Listed Securities that is equal in value to the Capital
Contributions of AF as of such date (provided that such Qualified Listed
Securities are approved by AF, which approval AF shall not unreasonably withhold
or delay), and (y) the Company will immediately thereafter Distribute to AF as a
return of capital hereunder, and a full redemption of AF's Membership Interest,
(i) such Qualifying Listed Securities, plus (ii) an amount of cash equal to the
Capital Contributions of AF as of such date. RBT will provide AF with 5 trading
days' notice prior to the contribution described in clause (x) above. The
Qualifying Listed Securities Distributed to AF shall be valued at the lower of
the average VWAP for (a) the twenty (20) trading days preceding such issuance or
(b) the date of the receipt of such issuance (which shall occur following the
close of normal trading on such day); provided that such Qualifying Listed
Securities shall be registered and free and clear of all liens and restrictions
on transfer, in whole or in part. The foregoing shall be subject to compliance
with all applicable securities laws and listing requirements, and the Parties
agree to cooperate in good faith to accomplish the foregoing."
 
(c) Certain Definitions. Article II of the LLC Agreement is hereby amended to
delete in their entirety the defined terms and corresponding definitions "AF
Unpaid Yield," "AF Yield" and "AF Yield Percentage." Article II of the LLC
Agreement is further amended to add certain new defined terms and definitions
and to amend and restate in their entirety certain other defined terms and
definitions as follows:
 
"Additional Capital Preference Percentage" means (i) with respect to RBT, the
percentage that the RBT Additional Capital Contributions comprises of the total
of the RBT Additional Capital Contributions plus $14,445,000, and (ii) with
respect to AF, the percentage that $14,445,000 comprises of the sum of (x) the
RBT Additional Capital Contributions plus (y) $14,445,000.
 
"Drag Along Trigger Date" means the earliest of: (i) January 1, 2018; or (ii)
the Bankruptcy of RBT.
 
"Qualifying Listed Securities" means the securities registered under the
Securities Act of 1933, as amended, of the surviving entity of a Strategic
Transaction, or of the listed direct or indirect parent of such entity, that has
stock with a market capitalization in excess of $75 million that is registered
on the New York Stock Exchange, the NASDAQ or the NYSE MKT LLC.
 
"RBT Additional Capital Contributions" means the total Capital Contributions by
RBT to the Company on or after June 3, 2015, not to exceed an aggregate maximum
of $3,050,000.
 
"Selling Members" means, collectively, the Transferring Member and all
Participating Members pursuant to Section 9.5.
 

--------------------------------------------------------------------------------

"Strategic Transaction" has the meaning set forth in Section 7.1.
 
"Unreturned AF Capital Contributions" means as of any date of determination (i)
the product of (but not less than zero) of two (2) times the Capital
Contributions of AF, less (ii) the aggregate amount of Distributions paid to AF
in respect of AF's Units pursuant to Sections 7.2.1 and 7.2.2.
 
"Unreturned RBT Additional Capital Contributions" means, as of any date of
determination, the total (but not less than zero) of the RBT Additional Capital
Contributions, less the aggregate amount of Distributions paid to RBT in respect
of RBT's Units pursuant to Sections 7.2.1 and 7.2.3.
 
"Unreturned RBT Capital Contributions" means, as of any date of determination,
(i) the product (but not less than zero) of two (2) times the Capital
Contributions of RBT, less (ii) the aggregate amount of Distributions paid to
RBT in respect of RBT's Units pursuant to Sections 7.2.1 and 7.2.3.
 
"VWAP" shall mean, for any security as of any date, the dollar volume-weighted
average price for such security on the applicable principal market during the
period beginning at 9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New
York time, as reported by Bloomberg through its "Volume at Price" function or,
if the foregoing does not apply, the dollar volume-weighted average price of
such security in the over-the-counter market on the electronic bulletin board
for such security during the period beginning at 9:30:01 a.m., New York time,
and ending at 4:00:00 p.m., New York time, as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the "pink sheets" by Pink Sheets LLC (formerly the National Quotation Bureau,
Inc.).
 
(d)               Distributions of Distributable Cash. Section 7.2 of the LLC
Agreement is hereby amended and restated in its entirety to provide as follows:
 
"7.2 Distributions of Distributable Cash. Subject to applicable law, Section 7.5
and Section 12.3 and except in the case of Distributions pursuant to Section 
7.1, the Manager shall Distribute all Distributable Cash to the Members on the
31' day of March of each calendar year and at such other time or times as AF and
RBT may mutually agree (and at no other times); provided, that the Manager shall
Distribute all or a portion of Distributable Cash arising from Capital
Transactions at such time or times as AF may designate (and at no other times).
Subject to the foregoing, Distributions of Distributable Cash shall be made in
the following order and priority:
 
7.2.1 Additional Capital Preference. First, to RBT and AF, in proportion to the
Additional Capital Preference Percentages of each, until the Unreturned RBT
Additional Capital Contributions amount is zero;
 



--------------------------------------------------------------------------------

7.2.2 AF Preference. Next, to AF to the extent of the Unreturned AF Capital
Contributions;
 
7.2.3 RBT Preference. Next, to RBT to the extent of the Unreturned RBT Capital
Contributions; and
 
7.2.4 Percentage Interests. Next, to the Members in proportion to the Members'
Percentage Interests."
 
(e)                 Right of Co-Sale. The second sentence of Section 9.5 of the
LLC Agreement is hereby amended and restated in its entirety to provide as
follows:
 
"Each such Non-Transferring Member who timely elects to participate in such sale
(a "Participating Member") shall be entitled to sell a portion of its Membership
Interest equal to a fraction, the numerator of which is (i) the amount of
consideration such Participating Member would receive in accordance with Section
17.1 in a hypothetical sale of 100% of the equity securities of the Company at
its fair market value, and the denominator of which is (ii) the Company's fair
market value, in each case, determined as of the delivery of the Transfer
Notice."
 
(f)                   Certain References. Sections 12.3, 17.1 and 17.2 of the
LLC Agreement are hereby amended to delete in their entirety each reference to
Section 7.1.
 
5.                    Partial Rescission of IRA Waiver. The Parties hereby agree
to suspend and rescind in its entirety the waiver set forth in Section 1(b) of
the IRA Waiver as it relates to Section 6.2 (Roll Up Into NutraCea) of the
Investor Rights Agreement, effective from the date hereof until January 1, 2018.
As a result of such rescission, all rights and obligations of the Parties under
Section 6.2 (Roll Up Into NutraCea) of the Investor Rights Agreement are hereby
reinstated until January 1, 2018. For purposes of Section 6.2 (Roll Up Into
NutraCea) of the Investor Rights Agreement and all defined terms used therein,
NutraCea shall include any publicly-traded successor to NutraCea.
 
6.                  Acknowledgement of Ownership. The Parties acknowledge and
agree that immediately following the date hereof, and including the effect of
the conversion of the Prepayment to a Capital Contribution, but not including
the balance of the RBT Additional Capital Contributions, RBT owns 15,227,500
Units (constituting a 67.83% Percentage Interest) and AF owns 7,222,500 Units
(constituting a 32.17% Percentage Interest).
 
7.                    No Further Amendment. The Parties acknowledge and agree
that there are no other amendments, changes, waivers or modifications to the
Original Agreements other than as set forth in this Amendment, and all other
terms of the Original Agreements remain in full force and effect except as
expressly modified or waived herein. The Parties agree that except as expressly
set forth herein, this Amendment shall not be construed as a waiver by any Party
of any of its other rights or obligations under the Original Agreements.
 

--------------------------------------------------------------------------------

8.                    Counterparts. This Amendment may be executed in any number
of counterparts with the same effect as if the Parties had all signed the same
document. All counterparts shall be construed together and shall constitute one
agreement. This Amendment, to the extent executed and delivered by means of a
photographic, photostatic, facsimile or similar reproduction of such signed
writing using a facsimile machine or electronic mail shall be treated in all
manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any Party or to
any such agreement or instrument, each other Party or party thereto shall re
execute original forms thereof and deliver them to all other Parties. No Party
shall raise the use of a facsimile machine or electronic mail to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of a facsimile machine or electronic
mail as a defense to the formation or enforceability of a contract and each such
Party forever waives any such defense.
 
9.                    Headings. The article and section headings of this
Amendment are for convenience of reference only and shall not be deemed to alter
or affect the meaning or interpretation of any provision hereof.
 
10.                 Effectiveness. This Amendment shall be effective and binding
upon all parties to the Original Agreements upon the written consent of the
Parties.
 
11.                 Entire Agreement. This Amendment constitutes the entire
agreement among the Parties with respect to the amendment and waiver of the
Original Agreements with respect to the subject matter hereof.
 
12.                Governing Law; Venue. The laws of the State of Delaware,
including, with limitation, the Act, shall govern the organization and internal
affairs of the Company and the liability of the Members. Nevertheless, to the
extent that reference need be made to the law of any state to enforce the
decision made in any legal proceeding brought pursuant hereto, the internal laws
of the State of New York (without reference to the rules regarding conflict or
choice of laws of such State) shall be utilized for such purpose. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper or is an inconvenient
venue for such proceeding. THE PARTIES HEREBY WAIVE ALL RIGHTS TO A TRIAL BY
JURY.
 
[SIGNATURE PAGE TO FOLLOW]
 

--------------------------------------------------------------------------------

The Parties have executed this Second Amendment of Investment Agreements as of
the date first above written.
 
RICEBRAN TECHNOLOGIES
 
By:
/s/ W. John Short
 

Name: W. John Short
Title: Chief Executive Officer
 
Address:
6720 N. Scottsdale Road, Suite 390
 
Scottsdale, Arizona 85253
Facsimile:
(602) 522-3001

 
AF BRAN HOLDINGS-NL LLC
 
AF BRAN HOLDINGS LLC
  By:
/s/ Ettore V. Biagioni
  By:
/s/ Ettore V. Biagioni
Name: Ettore V. Biagioni
 
Name: Ettore V. Biagioni
Title: President
 
Title: President

 
Address:
10 East 53rd Street, 36th Floor
Address:
10 East 53rd  Street, 36th
 
New York, NY 10022
Floor New York, NY 10022
Facsimile:
(212) 750-0191
Facsimile:   
(212) 750-0191

 

--------------------------------------------------------------------------------

NUTRA SA, LLC
 
INDUSTRIA RIOGRANDESE DE OLEOS
 
VEGETAIS LIMITADA
  By:
/s/ W. JohnShort
  By:
/s/ W. JohnShort
Name: W. John Short
 
Name: W. John Short
Title:
 
Title:

 
Address:
6720 N. Scottsdale Road, Suite 390
Address:  
Scottsdale, Arizona 85253
Facsimile:
(602) 522-3001
Facsimile:   


 
[SIGNATURE PAGE TO SECOND AMENDMENT OF INVESTMENT AGREEMENTS]
 
 

--------------------------------------------------------------------------------